Motion GRANTED AND Order filed October 17, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00804-CV
                                  ____________

                       IN RE DONNA O. JAHN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-31372

                                     ORDER

      On October 10, 2016, relator Donna O. Jahn filed a petition for writ of
mandamus asking this court to compel the Honorable Caroline Baker, Judge of the
295th District Court, in Harris County, Texas, to vacate her Order denying relator’s
Amended Plea to the Jurisdiction signed on August 5, 2016 in trial court number
2010-31372, styled Comerica Bank v. Sidmar Corporation and Donna O. Jahn. On
July 22, 2016, the trial court signed a scheduling order resetting the case for trial on
November 7, 2016. Relator’s petition argues that the Order signed by the trial court
on November 26, 2013 was a final appealable judgment and the trial court’s plenary
jurisdiction therefore expired before it reset the case for trial on November 7, 2016.

      Relator has also filed an Emergency Motion for Temporary Relief, asking our
court to stay the trial set for November 7, 2016 pending a decision on the petition
for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the trial set for November 7, 2016 in trial court cause number
2010-31372, Comerica Bank v. Sidmar Corporation and Donna O. Jahn, STAYED
until a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests Comerica Bank, the real party-in-interest, to
file a response to the petition for writ of mandamus on or before October 31, 2016.
See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.